DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Claims 20-28 in the reply filed on 10/21/2021 is acknowledged.
Claims 12-15 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/21/2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richards (20170218616) in view of Red (U.S. 3,672,711).
In re Claim 20, Richards teaches A prefabricated column assembly comprising a column (702,802) including a flange (704,706,804,806); first connecting members (778,878) bolted to an outer surface of the flange; a pair of gusset plates (716,816) extending laterally outward from the column; and bolts attaching the gusset plates to the first and second connecting members on opposite sides of the column.  (Figures 7.8)
Second connectors (878) could arguably be said to be bolted to an inner surface of the flange as the bolts extend through the flange to contact the inner surface of the flange.  However, should the applicant dispute this, Red (U.S. 3,672,711) teaches a 
It would be obvious to one of ordinary skill in the art at the time of filling to modify Richards with the back to back dual angle arms disclosed by Red.  This would allow for a stronger connection between the gusset plates and the I-beam column they are connected to.  In the combination, the second connectors (778,878) would be bolted to an inner surface of the flange.
In re Claim 21-24, Richards modified by Red has been previously discussed.  In the combination, the first connecting members comprise a pair of first connecting members (778,878), and the second connecting members (778,878) comprise a pair of second connecting members.  The first and second connecting members comprise angle irons with a first arm (780,880) bolted to the column (72,802) and a second arm (782,882) bolted to a gusset plate (716,816).  (Figures 7,8)The angle irons appear as plates with a bend in them.  However, In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e angle irons, does not depend on its method of production, i.e. casting or bending plate. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985). 
In re Claim 25 and 26, Richards modified by Red has been previously discussed,  Figures 7 and 8 of Richard show connecting members (778,878) extend parallel to a longitudinal axis of the column.  When modified by Red, the second connecting members (778,878) in the combination would also extend parallel to a longitudinal axis of the column and would mirror the first connecting members about the flange.
In re Claim 27 and 28, Richards modified by Red has been previously discussed.  Red teaches attaching the connecting members (778,878) to the flange with bolts instead of welds.  While paragraphs 0075 and 0077  do mention welding, it is as an 7alternative to using fasteners such as bolts.  (Figures 7,8)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM G BARLOW whose telephone number is (571)270-1158. The examiner can normally be reached Monday - Friday, 9:00 am-4:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571) 272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ADAM G BARLOW/Examiner, Art Unit 3633                                                                                                                                                                                                        
/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633